Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Erik Zarkowsky on 1/14/2022.

The application has been amended as follows: 
Claim 21, line 4, “passageway, the first receiver defining an opening extending through the outer surface;” is changed to “passageway;”
Claim 21, line 9, “a part extending through the opening and into the passageway to attach” is changed to “a part coupled to the second receiver to attach”
Claim 31, line 12, “which mating surfaces” is changed to “which the mating surfaces”. 
Claim 37, line 14, “which mating surfaces” is changed to “which the mating surfaces”. 
Claim 40 is cancelled
Claim 43, line 2, “washer disposed with the second” is changed to “washer disposed of the second”. 
Claim 50, line 2, ““washer disposed with the second” is changed to “washer disposed of the second”.

Claim 53 is cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773